EXHIBIT 10.2

 

MASTER AGREEMENT

 

by and among

 

ZOLL MEDICAL CORPORATION

 

REV ACQUISITION CORPORATION

 

and

 

REVIVANT CORPORATION

 

August 13, 2003

 



--------------------------------------------------------------------------------

MASTER AGREEMENT

 

INDEX

 

          Page


--------------------------------------------------------------------------------

SECTION 1. CLOSING

   2

1.1.

  

Execution of Agreements

   2

1.2.

  

Time and Place of Closing

   2

1.3.

  

Escrow of Merger Documents

   2

1.4.

  

Legend on Shares

   2

1.5.

  

Further Assurances

   3

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   3

2.1.

  

Organization, Good Standing and Qualification

   3

2.2.

  

Capitalization

   3

2.3.

  

Subsidiaries

   4

2.4.

  

Authorization

   4

2.5.

  

Valid Issuance of Securities

   5

2.6.

  

Consents

   5

2.7.

  

Litigation

   5

2.8.

  

Employee and Consultant Agreements

   5

2.9.

  

Intellectual Property

   6

2.10.

  

Compliance with Other Instruments

   8

2.11.

  

Agreements; Action

   8

2.12.

  

No Conflict of Interest

   9

2.13.

  

Rights of Registration and First Offer

   9

2.14.

  

Corporate Documents

   9

2.15.

  

Title to Property and Assets

   9

2.16.

  

Employee Benefit Plans

   9

2.17.

  

Tax Returns and Payments

   9

2.18.

  

Insurance

   10

2.19.

  

Labor Agreements and Actions

   10

2.20.

  

Environmental Regulations

   10

2.21.

  

Permits

   10

2.22.

  

Financial Statements

   10

2.23.

  

Changes

   11

2.24.

  

Product Regulatory Review

   12

2.25.

  

Required Voting Percentage

   12

2.26.

  

Disclosure

   12

SECTION 3. COVENANTS OF THE COMPANY

   13

3.1.

  

Making of Covenants and Agreements

   13

3.2.

  

Conduct of Business

   13

3.3.

  

Investor Access to the Company

   14

3.4.

  

Transfer of Shares

   14

3.5.

  

Cooperation of the Company

   14

 

i



--------------------------------------------------------------------------------

3.6.

  

Cofunding Requirement

   14

3.7.

  

Proprietary Agreements

   15

3.8.

  

Tax Matters

   15

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

   15

4.1.

  

Making of Representations and Warranties

   15

4.2.

  

Organization of Investor

   15

4.3.

  

Authority of Investor

   15

4.4.

  

Finder’s Fee

   16

SECTION 5. COVENANTS OF THE INVESTOR

   16

5.1.

  

Indication of Interest

   16

5.2.

  

Merger of Surviving Corporation

   16

SECTION 6. CONDITIONS TO CLOSING OF THE MERGER

   17

6.1.

  

Exercise of the Option to Purchase the Company

   17

6.2.

  

Undertakings of Company upon Exercise

   17

6.3.

  

Release from Escrow

   17

6.4.

  

Effect of Termination

   18

SECTION 7. INDEMNIFICATION

   18

SECTION 8. MISCELLANEOUS

   18

8.1.

  

Fees and Expenses

   18

8.2.

  

Governing Law

   18

8.3.

  

Notices

   18

8.4.

  

Entire Agreement

   19

8.5.

  

Assignability; Binding Effect

   19

8.6.

  

Captions and Gender

   19

8.7.

  

Execution in Counterparts

   19

8.8.

  

Amendments

   19

8.9.

  

Publicity and Disclosures

   19

8.10.

  

Dispute Resolution

   20

8.11.

  

Specific Performance

   21

8.12.

  

Survival

   21

8.13.

  

Reportable Transactions

   21

 

ii



--------------------------------------------------------------------------------

MASTER AGREEMENT

 

AGREEMENT entered into as of August 13, 2003 by and among Zoll Medical
Corporation, a Massachusetts corporation (the “Investor”), Rev Acquisition
Corporation, a Delaware corporation and a wholly-owned subsidiary of the
Investor (“MergerSub”) and Revivant Corporation, a Delaware corporation (the
“Company”).

 

W I T N E S S E T H

 

WHEREAS, Investor, MergerSub, the Company and certain stockholders of the
Company are willing to enter into a series of transactions on the terms and
conditions set forth in this Master Agreement and in the documents executed in
connection herewith;

 

WHEREAS, the Investor will purchase up to $5,000,000 aggregate original
principal amount of Secured Notes of the Company pursuant to a Secured Note
Purchase Agreement attached hereto as Exhibit A (the “Note Purchase Agreement”);

 

WHEREAS, the Investor will invest $7,000,000 in the Company and receive shares
of Series F Preferred Stock of the Company pursuant to the terms of the Stock
Purchase Agreement attached hereto as Exhibit B (the “Stock Purchase
Agreement”);

 

WHEREAS, the Stockholders listed on Exhibit C hereto (collectively, the
“Stockholders”) own of record and beneficially all of the issued and outstanding
capital stock of the Company;

 

WHEREAS, the Company and the Stockholders desire to enter into a Merger
Agreement with the Investor and MergerSub pursuant to the terms of the Merger
Agreement attached hereto as Exhibit D (the “Merger Agreement” and with this
Agreement, the Note Purchase Agreement, the Stock Purchase Agreement and the
Stockholder Master Agreement between the Investor, MergerSub and certain
Stockholders dated as of the date hereof (the “Stockholder Master Agreement”)
and the other agreements and documents executed in connection with the
transactions contemplated by any of such agreements, the “Transaction
Documents”) to provide the Investor an option to acquire all of the equity
interests of the Company, which Merger Agreement may be consummated in the sole
discretion of the Investor as provided herein and in the Merger Agreement; and

 

WHEREAS, the Company, the Investor and the MergerSub wish to define the terms on
which the Merger Agreement may be consummated and further set forth their
agreement regarding certain rights and obligations of the parties prior to the
consummation or termination of the Merger Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, in
each of the other Transaction Documents and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree, as if under seal, as follows:

 

SECTION 1. CLOSING.

 

1.1. Execution of Agreements. At the Closing (as defined in Section 1.2 below),
the Company, the Stockholders, the Investor and MergerSub shall deliver or cause
to be delivered fully executed copies of each Transaction Document to which they
are a party, together with each of the documents contemplated to be, or
customarily, delivered at the respective closings of each of such agreements,
including all necessary Board and Stockholder authorizations. At the Closing,
the transactions contemplated by the Note Purchase Agreement and the Stock
Purchase Agreement shall be consummated in accordance with the terms of such
documents, and the executed copies of the Merger Agreement and the documents
executed and delivered in connection therewith shall be placed into escrow as
provided in Section 1.3 below. In addition, the Company will deliver or cause to
be delivered an opinion of its counsel in the form of Exhibit E and the Investor
will deliver or cause to be delivered an opinion of its counsel in the form of
Exhibit F.

 

1.2. Time and Place of Closing. The closing of the transactions contemplated by
this Master Agreement (herein called the “Closing”) shall be held at 11:00 a.m.
on August 13, 2003 at the offices of Goodwin Procter LLP, 53 State Street,
Boston, MA 02109, or at such other place or an earlier or later date or time as
may be mutually agreed upon by the parties hereto.

 

1.3. Escrow of Merger Documents. At the Closing, the parties will deposit with
the Investor, to be held in escrow pursuant to the terms hereof, a fully
executed copy of the Merger Agreement, fully executed copies of all of the
exhibits to the Merger Agreement, including without limitation, the Certificate
of Merger (as defined in the Merger Agreement), fully executed copies of all
Board and Stockholder approvals necessary to approve and consummate the Merger
Agreement and fully executed copies of all other documents the Investor
reasonably believes are necessary in order to consummate the Merger Agreement
(collectively, the “Merger Documents”). The Merger Documents shall be held in
escrow until released pursuant to Section 6 or until the Merger Agreement is
terminated pursuant to Section 6, if sooner.

 

1.4. Legend on Shares. At the Closing, each outstanding certificate representing
shares of the Company’s capital stock shall be imprinted with a legend as
follows:

 

THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS
OF AN AGREEMENT BETWEEN REVIVANT CORPORATION, ZOLL MEDICAL CORPORATION AND A
SUBSIDIARY OF ZOLL MEDICAL CORPORATION AND AN AGREEMENT BETWEEN ZOLL MEDICAL
CORPORATION, A SUBSIDIARY OF ZOLL AND THE OWNER OF THIS CERTIFICATE. AS SET
FORTH IN SUCH AGREEMENTS, THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
TO RESTRICTIONS ON TRANSFER. FURTHER, THESE SHARES MAY BE ACQUIRED BY ZOLL
MEDICAL CORPORATION PURSUANT TO AN OPTION TO PURCHASE THESE SECURITIES GRANTED
IN SUCH AGREEMENTS. ANY TRANSFER IN VIOLATION OF SUCH AGREEMENTS IS VOID. A
COMPLETE AND CORRECT COPY OF SUCH AGREEMENTS IS AVAILABLE FOR INSPECTION AT THE
PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED WITHOUT CHARGE UPON
WRITTEN REQUEST.

 

2



--------------------------------------------------------------------------------

1.5. Further Assurances. The Company and the Investor shall each, from time to
time after the Closing, at the request of any other party hereto and without
further consideration, execute and deliver further instruments of transfer and
assignment and take such other action as such other party may reasonably require
to fully implement the provisions of the Transaction Documents and the
transactions contemplated thereby.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to the Investor and MergerSub to enter into this
Agreement and the Transaction Documents and consummate the transactions
contemplated hereby and thereby, the Company hereby makes to the Investor and
MergerSub each of the representations and warranties set forth in this Section
2. The Company has delivered a Disclosure Schedule, attached hereto as Schedule
A, and any information disclosed in the Disclosure Schedule under any section
shall be deemed to qualify the following representations and warranties to the
extent that such disclosure to such other representation and warranty would be
reasonably apparent.

 

2.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a Material Adverse Effect. For
purposes of this Agreement and the other Transaction Documents, a “Material
Adverse Effect” shall mean a material adverse effect on (i) the assets,
properties, financial condition, operating results, prospects or business of a
party (as such business is presently conducted and as it is proposed to be
conducted) or (ii) a party’s ability to perform its obligations under this
Agreement or any other Transaction Document.

 

2.2. Capitalization. As of the date of this Agreement, the authorized capital of
the Company consists of:

 

(a) Preferred Stock. 84,316,733 shares of Preferred Stock, of which (i)
3,868,822 shares have been designated Series A Preferred Stock, all of which are
issued and outstanding immediately prior to the Closing, (ii) 6,097,560 shares
have been designated Series B Preferred Stock, all of which are issued and
outstanding immediately prior to the Closing, (iii) 2,286,698 shares have been
designated as Series C Preferred Stock, 2,267,650 of which are issued and
outstanding immediately prior to the Closing, (iv) 16,912,215 shares have been
designated as Series D Preferred Stock, 16,823,979 of which are issued and
outstanding immediately prior to the Closing, (v) 41,771,841 shares have been
designated as Series E Preferred Stock, 18,047,049 of which are issued and
outstanding immediately prior to the Closing, (vi) 10,379,597 shares have been
designated as Series F Preferred Stock, none of which are issued and outstanding
immediately prior to the Closing and (vii) 3,000,000 shares have been designated
as Series G Preferred Stock, none of which are issued and outstanding
immediately prior to the Closing. As of the Closing, each share of Preferred
Stock, is convertible into one share of Common Stock. The rights, privileges and
preferences of the Preferred Stock and the Common Stock are as stated in the
Second Amended and Restated Certificate of Incorporation of the Company (the
“Restated Certificate”). All of the outstanding shares of Preferred Stock have

 

3



--------------------------------------------------------------------------------

been duly authorized, fully paid and are nonassessable and issued in compliance
with all applicable federal and state securities laws.

 

(b) Common Stock. 100,000,000 shares of Common Stock, of which: (i) 3,557,543
shares are issued and outstanding immediately prior to the Closing, (ii)
10,947,381 shares are reserved for issuance pursuant to the Company’s 1997 Stock
Plan, of which: (A) 1,991,191 shares have been issued directly or pursuant to
option exercise (and are included in the Common Stock outstanding number above),
(B) 8,002,194 shares are subject to outstanding options, (C) 953,996 shares are
available for issuance and (D) 385,781 shares have been issued pursuant to
restricted stock purchase agreements and have been repurchased by the Company
(such that the shares are no longer available for issuance under the 1997 Stock
Plan); (iii) 70,937,136 shares are reserved for issuance on the conversion of
the Series A, B, C, D and E Preferred Stock and (iv) 10,379,597 shares are
reserved for issuance on the conversion of the Series F Preferred Stock to be
issued pursuant to the Stock Purchase Agreement. All of the outstanding shares
of Common Stock have been duly authorized, fully paid and are nonassessable and
issued in compliance with all applicable federal and state securities laws.

 

(c) Except as set forth above and warrants outstanding to purchase 1,037,948
shares of Common Stock, 19,048 shares of Series C Preferred Stock, 88,236 shares
of Series D Preferred Stock and 10,507 shares of Series E Preferred Stock, and
except for certain rights of first offer granted in the Amended and Restated
Rights Agreement in substantially the form attached hereto as Exhibit G (the
“Rights Agreement”), there are not outstanding any options, warrants, rights
(including conversion or preemptive rights) or agreements, orally or in writing,
for the purchase or acquisition from the Company of any shares of its capital
stock or any of its other equity securities. The Company is not a party or
subject to any agreement or understanding, and, to the Company’s knowledge,
there is no agreement or understanding, other than the Voting Agreement in
substantially the form attached hereto as Exhibit H (the “Voting Agreement”),
between any persons and/or entities, which affects or relates to the voting or
giving of written consents with respect to any, security or by a director of the
Company. The Company is not subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any of its capital stock or other
equity securities.

 

(d) All holders of capital stock that have purchased such capital stock from the
Company have purchased such capital stock pursuant to stock purchase agreements
in a form provided to counsel for the Investor.

 

2.3. Subsidiaries. The Company does not presently own or control, directly or
indirectly, any interest in any other corporation, association, or other
business entity.

 

2.4. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Documents, the
execution and filing of the Restated Certificate with the Delaware Secretary of
State, the performance of all obligations of the Company hereunder and the
authorization, issuance and delivery of the Series F Preferred Stock under the
Stock Purchase Agreement and the Common Stock issuable upon conversion of the
Series F Preferred Stock, and the issuance of the Notes under the Note Purchase
Agreement, has been taken or will be taken prior to the Closing, and this
Agreement and the Transaction

 

4



--------------------------------------------------------------------------------

Documents constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, except to the extent the
indemnification provisions contained in the Rights Agreement may be limited by
applicable federal or state securities laws.

 

2.5. Valid Issuance of Securities. The securities that are being issued to the
Investor under the Stock Purchase Agreement and the Note Purchase Agreement,
when issued, sold and delivered in accordance with the terms of such agreements
for the consideration expressed therein, will be duly and validly issued,
fully-paid and nonassessable. Based in part upon the representations of the
Investor in the Stock Purchase Agreement and the Note Purchase Agreement and
subject to the provisions of Section 2.6 below, such securities will be issued
in compliance with all applicable federal and state securities laws. The Common
Stock issuable upon conversion of the Series F Preferred Stock has been duly and
validly reserved for issuance, and upon issuance in accordance with the terms of
the Restated Certificate, shall be duly and validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under this Agreement and the other Transaction Documents and applicable
federal and state securities laws and will be issued in compliance with all
applicable federal and state securities laws.

 

2.6. Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any person, entity or
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Transaction Documents, except for filings pursuant
to Section 25102(f) of the California Corporate Securities Law of 1968, as
amended thereunder.

 

2.7. Litigation. There is no action, suit, proceeding or investigation pending
or, to the “Company’s Knowledge” (which shall mean, for the purposes of this
Section 2, to the actual knowledge of Robert Katz, Greg Williams, Jean Nelson or
Ken Ludlum (collectively, the “Officers”) after reasonable investigation),
currently threatened against the Company, nor is the Company aware that there is
any basis for the foregoing. The foregoing includes, without limitation, actions
pending or threatened (or any basis therefore known to the Company) involving
the prior employment of any of the Company’s employees, their use in connection
with the Company’s business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers. The Company is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality. There is no action, suit, proceeding or
investigation by the Company currently pending or which the Company intends to
initiate.

 

2.8. Employee and Consultant Agreements. Each employee and consultant of the
Company has executed an agreement (a “Proprietary Agreement”) with the Company
regarding confidentiality and proprietary information substantially in the form
or forms delivered to the counsel for the Purchaser. The Company, after
reasonable investigation, is not aware that any of its employees or consultants
are in violation of any Proprietary Agreement, and the Company will use its best
efforts to prevent any such violation. The Company is not a party to or bound by
any currently effective employment contract, severance agreement, deferred
compensation

 

5



--------------------------------------------------------------------------------

agreement, bonus plan, profit sharing plan or other employee compensation
agreement except as set forth on Section 2.8 of the Disclosure Schedule.

 

2.9. Intellectual Property.

 

(a) Section 2.9 of the Disclosure Schedule hereto contains a complete and
accurate list of all Patents owned by the Company or used or held for use by the
Company in the Business (“Company Patents”), Marks owned by the Company or used
or held for use by the Company in the Business (“Company Marks”) and Copyrights
owned by the Company or used or held for use by the Company in the Business
(“Company Copyrights”). Except as set forth on such Disclosure Schedule:

 

(i) the Company exclusively owns or possesses adequate and enforceable rights to
use all of the Intellectual Property Assets necessary for the operation of the
Business, free and clear of all mortgages, pledges, charges, liens, equities,
security interests, or other encumbrances or similar agreements, except such
encumbrances that arise in the ordinary course of business and do not materially
impair the Company’s ownership or use of such Intellectual Property Assets;

 

(ii) all Company Patents, Company Marks and Company Copyrights which are issued
by, or registered or the subject of an application filed with, as applicable,
the U.S. Patent and Trademark Office, the U.S. Copyright Office or in any
similar office or agency anywhere in the world are currently in compliance with
material legal requirements (including without limitation, as applicable,
payment of filing, examination and maintenance fees, proofs of working or use,
timely post-registration filing of affidavits of use and incontestability and
renewal applications) and are valid and enforceable;

 

(iii) there are no pending, or, to the Company’s Knowledge, threatened claims
against any of the Company or its employees alleging that any of the Company’s
Intellectual Property Assets or the Business infringes on or conflicts with the
rights of others under any Intellectual Property Assets (“Third Party Rights”);

 

(iv) neither the operation of the Business, the sale of the Company’s Products,
nor any Company Intellectual Property Asset infringes on or conflicts with any
Third Party Right;

 

(v) the Company has not received any communications alleging that the Company
has violated or, by conducting the Business, would violate any Third Party
Rights or that any of the Company Intellectual Property Assets is invalid or
unenforceable;

 

(vi) no current or former employee or consultant of the Company owns any rights
in or to any of the Company Intellectual Property Assets;

 

(vii) to the Company’s Knowledge, there is no violation or infringement by a
third party of any of the Company Intellectual Property Assets;

 

6



--------------------------------------------------------------------------------

(viii) the Company has taken all reasonable security measures to protect the
secrecy, confidentiality and value of all Trade Secrets owned by the Company or
used or held for use by the Company in the Business (the “Company Trade
Secrets”), including, without limitation, requiring each Company employee and
consultant and any other person with access to Company Trade Secrets to execute
a binding confidentiality agreement, copies or forms of which have been provided
to counsel for the Investor and, to the Company’s knowledge, there has not been
any breach by any party to such confidentiality agreements; and

 

(ix) (A) the Company has not directly or indirectly granted any rights, licenses
or interests in the source code for any software contained in or utilized by the
Products, and (B) since the Company developed said source code, the Company has
not provided or disclosed any of said source code to any person or entity.

 

(b) For purposes of this Agreement,

 

(i) “Business” means the business of the Company as currently conducted and
proposed to be conducted.

 

(ii) “Company Intellectual Property Assets” means all Intellectual Property
Assets owned by the Company or used or held for use by the Company in the
Business. “Company Intellectual Property Assets” includes, without limitation,
the Products, Company Patents, Company Marks, Company Copyrights and Company
Trade Secrets.

 

(iii) “Intellectual Property Assets” means:

 

1. patents, patent applications, patent rights, and inventions and discoveries
and invention disclosures (whether or not patented) (collectively, “Patents”);

 

2. trade names, trade dress, logos, packaging design, slogans, Internet domain
names, registered and unregistered trademarks and service marks and related
registrations and applications for registration (collectively, “Marks”);

 

3. copyrights in both published and unpublished works, including without
limitation all compilations, databases and computer programs, manuals and other
documentation and all copyright registrations and applications, and all
derivatives, translations, adaptations and combinations of the above
(collectively, “Copyrights”);

 

4. know-how, trade secrets, confidential or proprietary information, research in
progress, algorithms, data, designs, processes, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, Beta
testing procedures and Beta testing results (collectively, “Trade Secrets”); and

 

5. goodwill, franchises, licenses, permits, consents, approvals, and claims of
infringement against third parties.

 

7



--------------------------------------------------------------------------------

(iv) “Products” means the AutoPulse and its accessories, and successor automated
chest compression products. A complete list of the Products owned, offered or
sold by the Company is provided on the Section 2.9(b)(iv) of the Disclosure
Schedule.

 

2.10. Compliance with Other Instruments.

 

(a) The Company is not in violation or default of (i) any provision of its
Certificate of Incorporation or Bylaws, (ii) any judgment, order, writ, decree,
or, to the Company’s Knowledge, instrument or contract to which it is a party or
by which it is bound, or (iii) to the Company’s Knowledge, any provision of
federal or state statute, rule or regulation applicable to it. The execution,
delivery and performance of this Agreement and the Transaction Documents, the
execution and filing of the Restated Certificate with the Delaware Secretary of
State, and the consummation of the transactions contemplated hereby and thereby
will not result in any such violation or be in conflict with or constitute, with
or without the passage of time and giving of notice, either a default under any
such provision, instrument, judgment, order, writ, decree or contract or an
event which results in the creation of any lien, charge or encumbrance upon any
assets of the Company.

 

(b) To the Company’s Knowledge, the Company has avoided every condition, and has
not performed any act, the occurrence of which would result in the Company’s
loss of a material right granted under any license, distribution or other
agreement.

 

2.11. Agreements; Action.

 

(a) Except for agreements explicitly contemplated hereby and except as set forth
on Section 2.11 of the Disclosure Schedule there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, affiliates, or any affiliate thereof.

 

(b) Except as set forth on Section 2.11 of the Disclosure Schedule, there are no
agreements, understandings, instruments, contracts or proposed transactions to
which the Company is a party or by which it is bound that involve obligations
of, or payments to the Company in excess of $25,000, or the license of any
patent, copyright, trade secret or other proprietary right to or from the
Company.

 

(c) The Company has not: (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock; (ii) incurred any indebtedness for money borrowed (other than the Senior
Debt as defined in the Note Purchase Agreement) or incurred any other
liabilities individually in excess of $25,000 or, in the aggregate, in excess of
$50,000; (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses; or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business.

 

(d) The Company is not a party to and is not bound by any contract, agreement or
instrument, or subject to any restriction under its Restated Certificate or
Bylaws, which has a Material Adverse Effect on its business as now conducted or
as proposed to be conducted, its properties or its financial condition.

 

8



--------------------------------------------------------------------------------

2.12. No Conflict of Interest. The Company is not indebted, directly or
indirectly, to any of its Officers or directors or to their respective spouses,
children or affiliates, in any amount whatsoever, other than in connection with
expenses or advances of expenses incurred in the ordinary course of business or
relocation expenses of employees. None of the Company’s Officers or directors,
or any of their respective spouses, children or affiliates, are, directly or
indirectly, indebted to the Company or, to the Company’s Knowledge, have any
direct or indirect ownership interest in any firm or corporation with which the
Company is affiliated or with which the Company has a business relationship, or
any firm or corporation which competes with the Company except that Officers,
directors and/or stockholders of the Company may own stock in (but not exceeding
two percent (2%) of the outstanding capital stock of) any publicly traded
companies that may compete with the Company. None of the Company’s Officers or
directors or their respective spouses, children or affiliates are, directly or
indirectly, interested in any material contract with the Company. The Company is
not a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.

 

2.13. Rights of Registration and First Offer. Except as contemplated in the
Rights Agreement, the Company has not granted or agreed to grant any
registration rights, including piggyback rights, to any person or entity. Except
as contemplated in the Restated Certificate or the Rights Agreement, the Company
has not granted any preemptive rights, rights of first refusal or rights of
first offer to any person or entity.

 

2.14. Corporate Documents. The Restated Certificate and Bylaws of the Company
are in the form provided to counsel for the Investor. The copies of corporate
minutes, resolutions and consents of directors and stockholders of the Company
provided to counsel for the Investor are complete and accurate.

 

2.15. Title to Property and Assets. The Company owns its property and assets
free and clear of all mortgages, loans, and has no liens and encumbrances on
such property and assets, except such encumbrances and liens which (i) secure
the Senior Debt, or (ii) arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and holds a valid leasehold interest free of any liens, claims
or encumbrances.

 

2.16. Employee Benefit Plans. Except as provided on Section 2.16 of the
Disclosure Schedule, the Company does not have any Employee Benefit Plan as
defined in the Employee Retirement Income Security Act of 1974.

 

2.17. Tax Returns and Payments. Except as set forth in Section 2.17 of the
Disclosure Schedule, the Company has filed all returns declarations, reports, or
information returns or statements relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof (“Tax Returns”) as
required by law. Such Tax Returns are true and correct in all material respects.
The Company has paid all federal, state, local, foreign, and other Taxes,
including, without limitation, income, estimated, alternative minimum or add-on
minimum, excise, severance, occupation, premium, license, sales, use,
value-added, gross receipts, franchise, capital stock, employment,
payroll-related, withholding, stamp, transfer, registration, windfall profits,
environmental (including Taxes under I.R.C. Section 59A), customs duties,

 

9



--------------------------------------------------------------------------------

profits, social security (or similar), unemployment, disability, real property,
personal property or other Tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
whether or not measured in whole or in part by net income, and all deficiencies,
or other additions to Tax, interest, fines and penalties owed by it, whether
disputed or not, and including any obligation to indemnify or otherwise assume
or succeed to the Tax liability of any other person or entity (collectively,
“Taxes”), required to be paid by it through the date hereof. The Company has
made appropriate reserves for all Taxes not yet due but accrued. The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.

 

2.18. Insurance. The Company has in full force and effect fire, casualty and
liability insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace its material assets
that might be damaged or destroyed.

 

2.19. Labor Agreements and Actions. The Company is not bound by or subject to
(and none of its assets or properties is bound by or subject to) any written or
oral, express or implied, contract, commitment or arrangement with any labor
union, and no labor union has requested or, to the knowledge of the Company, has
sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, or to the knowledge of the Company threatened, which could have a
Material Adverse Effect, nor is the Company aware of any labor organization
activity involving its employees. The Company is not aware that any officer or
key employee, or that any group of key employees, intends to terminate their
employment with the Company, nor does the Company have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of the Company is terminable at the will of the Company, without
resulting in any obligation to the Company.

 

2.20. Environmental Regulations. The Company is not in violation of any
applicable statute, law, or regulation relating to the environment or
occupational health and safety and no material expenditures are or will be
required in order to comply with any such existing statute, law, or regulation.

 

2.21. Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which could have a Material Adverse Effect and believes that it
can obtain, without undue burden or expense, any similar authority for the
conduct of its business as planned to be conducted. The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.

 

2.22. Financial Statements. The Company has delivered to the Investor its
audited financial statements as at, and for the twelve month period ended
December 31, 2000 and its unaudited financial statements as at, and for the
twelve (12) month periods ended, December 31, 2001 and December 31, 2002 and its
unaudited financial statements as at, and for the six (6) month period ended,
June 30, 2003 (the “Financial Statements”). The Financial Statements fairly
present the financial condition and operating results of the Company as of the
dates and for the periods indicated therein, subject to normal year-end audit
adjustments. Except as set forth

 

10



--------------------------------------------------------------------------------

in the Financial Statements, the Company has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to June 30, 2003 and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in the Financial
Statements, which, in both cases, individually or in the aggregate, are not
material to the financial condition or operating results of the Company. Except
as disclosed in the Financial Statements, the Company is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.

 

2.23. Changes. In the period between June 30, 2003 and the date of the Initial
Closing, there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Financial Statements, except
changes in the ordinary course of business that have not been, in the aggregate,
materially adverse;

 

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the business, properties, prospects, or
financial condition of the Company;

 

(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
that is not material to the business, properties, prospects or financial
condition of the Company;

 

(e) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;

 

(f) any material change in any compensation arrangement agreement with any
employee, officer, director or stockholder;

 

(g) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;

 

(h) other than as set forth on Section 2.23(h) of the Disclosure Schedule, any
resignation or termination of employment of any officer or key employee of the
Company; and to the Company’s Knowledge, there is no impending resignation or
termination of employment of any such officer or key employee;

 

(i) any mortgage, pledge, transfer or any security interest in, or lien, created
by the Company with respect to any of its material properties or assets, except
liens for Taxes not yet due or payable and liens under the Senior Debt;

 

(j) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 

11



--------------------------------------------------------------------------------

(k) any declaration, setting aside or payment or other distribution in respect
to any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;

 

(l) to the Company’s Knowledge, any other event or condition of any character
that might materially and adversely affect the business, properties, prospects
or financial condition of the Company; or

 

(m) any arrangement or commitment by the Company to do any of the things
described in this Section 2.23.

 

2.24. Product Regulatory Review. As to each of the Products, including, without
limitation, products or compounds currently under research and/or development by
the Company, subject to the jurisdiction of the United States Food and Drug
Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act and the
regulations thereunder (“FCA”) (each such product, a “Life Science Product”),
such Life Science Product is being researched, developed, manufactured, tested,
distributed and/or marketed in compliance in all material respects with all
applicable requirements under the FCA and similar laws and regulations
applicable to such Life Science Product, including those relating to
investigational use, premarket approval, good manufacturing practices, labeling,
advertising, record keeping, filing of reports and security. The Company has not
received any notice or other communication from the FDA or any other federal,
state or foreign governmental entity (a) contesting the premarket approval of,
the uses of or the labeling and promotion of any Life Science Product or (b)
otherwise alleging any violation by the Company of any law, regulation or other
legal provision applicable to a Life Science Product. Neither the Company, nor
any officer, employee or agent of the Company has made an untrue statement of a
material fact or fraudulent statement to the FDA or other federal, state or
foreign governmental entity performing similar functions or failed to disclose a
material fact required to be disclosed to the FDA or such other federal, state
or foreign governmental entity.

 

2.25. Required Voting Percentage. The Stockholders of the Company who have
executed the Stockholder Master Agreement and who have approved the Merger
Agreement represent one hundred percent (100%) of the Series E Preferred Stock,
Series D Preferred Stock and Series B Preferred Stock, ninety five percent (95%)
of the Series A Preferred Stock of the Company, at least a majority of the
Series C Preferred Stock of the Company, and at least eighty percent (80%) of
the Common Stock of the Company.

 

2.26. Disclosure. The Company has fully provided the Investor with all the
information which the Investor has requested for deciding whether to acquire the
securities and all information which the Company believes is reasonably
necessary to enable the Investor to make such decision. No representation or
warranty of the Company contained in this Agreement or the other Transaction
Documents and any certificate furnished or to be furnished to the Investor
pursuant hereto or thereto (when read together) contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

 

12



--------------------------------------------------------------------------------

SECTION 3. COVENANTS OF THE COMPANY.

 

3.1. Making of Covenants and Agreements. The Company hereby makes the covenants
and agreements set forth in this Section 3.

 

3.2. Conduct of Business. During the period between the date of this Agreement
and the date which is the earlier to occur of (i) the date on which the Merger
Agreement is consummated by filing of the Certificate of Merger with the
Secretary of State of the State of Delaware (the “Merger Closing”) and (ii) the
date on which the Merger Agreement is terminated pursuant to its terms (the
“Interim Period”), the Company will not, unless it has received unanimous
authorization from its Board of Directors:

 

(a) Enter into, or permit any subsidiary to enter into, any transaction with any
stockholder, officer or director, or any relative or affiliate of the foregoing,
other than any transaction in accordance with Section 3.6 below and other than
any transaction permitted under Section 3.2(j) below;

 

(b) Create, incur or assume any indebtedness for borrowed money;

 

(c) Conduct its business outside the ordinary course;

 

(d) Make any purchase, sale or disposition of any asset or property other than
in the ordinary course of business, or mortgage, pledge, subject to a lien or
otherwise encumber any of its properties or assets other than in the ordinary
course of business;

 

(e) Incur any contingent liability as a guarantor or otherwise with respect to
the obligations of others;

 

(f) Declare, set aside or pay any dividend, make any other distribution in
respect of its capital stock or make any direct or indirect redemption, purchase
or other acquisition of its stock other than for the repurchase of shares of
Common Stock issued to employees, directors or consultants pursuant to
agreements with such persons that permit the Company to repurchase such shares
at cost, provided that the aggregate repurchase price of all such stock does not
exceed $10,000;

 

(g) Prepay any loans (if any) from its stockholders, officers or directors or
make any changes in its borrowing arrangements;

 

(h) Amend, alter or repeal the Certificate of Incorporation or the Company’s
Bylaws or waive any provision thereof;

 

(i) Make or change any election relating to Taxes, adopt or change any Tax
accounting method or period (except as required under the I.R.C.), enter into
any closing agreement, settle any Tax claim or assessment relating to the
Company, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to the Company, if such election, adoption, change,
agreement, settlement, surrender, consent or other action would have a material
impact on the Company or the Investor, provided, however, that the Series F
Director (as such term is defined

 

13



--------------------------------------------------------------------------------

in the Voting Agreement) shall not unreasonably withhold his consent to such
election, adoption, change, agreement, settlement, surrender, consent or other
action;

 

(j) Engage in any transaction with any affiliate, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal Property to or from, or otherwise
requiring payments to or from any such affiliate or, to the Knowledge of the
Company, any corporation, partnership, limited liability company, trust or other
entity in which any such affiliate has a substantial interest or is an officer,
director, partner, member or trustee, except for transactions involving less
than $50,000 that are on terms no less favorable to the Company than would exist
in negotiated arms’ length transaction with third parties and except for
commercial transactions with Dr. Thomas Fogarty or any affiliated entities that
are on terms no less favorable to the Company than could be obtained from third
parties.

 

3.3. Investor Access to the Company. During the Interim Period, the Investor and
its authorized representatives shall have reasonable access to all the Company’s
properties, assets, records, licenses, Tax Returns, contracts and documents.

 

3.4. Transfer of Shares. During the Interim Period, the Company shall require
any transferee of capital stock of the Company to execute a Joinder Agreement in
the form of Exhibit I hereto prior to entering any transfer on the Company’s
records. The Company will not permit any Stockholder to transfer any capital
stock of the Company unless the purchaser or other recipient of such shares
executes a Joinder Agreement. Any transfer in violation of this Section 3.4
shall be void ab initio.

 

3.5. Cooperation of the Company. During the Interim Period, the Company shall
cooperate with all reasonable requests of Investor and Investor’s counsel in
connection with the consummation of the transactions contemplated hereby.

 

3.6. Cofunding Requirement. If, prior to September 1, 2004, on one or more
occasions, the Company’s cash balance is less than $1,000,000, the Company shall
raise equity capital from its existing stockholders in an amount determined by a
majority of the Company’s Board of Directors. The amount of the capital call
will be determined by Board such that it will provide the Company with
sufficient capital (based on its operating budget and past practices) to
continue its operations in the ordinary course through October 4, 2004. The
Investor hereby agrees to fund its pro rata portion of the capital call. Each
holder of Series A, B, D, E and F preferred stock of the Company will be offered
an opportunity to purchase Series E preferred stock of the Company on a pro rata
(as converted) basis, up to the full amount of the capital call. If the full
capital call is not funded by the stockholders entitled to participate, then
such parties may allow third-parties to invest up to the full pro rata share of
the capital call. If the full capital call is still not funded, the Investor
will be offered the opportunity to fund the remainder by purchasing Series G
Preferred Stock of the Company at a purchase price of $1.00 per share. If the
Investor does not purchase the entire shortfall, the other stockholders who have
participated in the capital call will be offered an opportunity to purchase
Series G at a purchase price of $1.00 per share.

 

14



--------------------------------------------------------------------------------

3.7. Proprietary Agreements. The Company hereby covenants and aggress with the
Investor that it will cause each employee and consultant hired or engaged at any
time after the date hereof to sign a Proprietary Agreement in favor of the
Company.

 

3.8. Tax Matters.

 

(a) During the Interim Period, the Company will take any action necessary to
ensure that the Company complies with the representations set forth in Section
2.17 at all times.

 

(b) If the Second Merger is consummated as described in Section 5.2(a) and the
Investor makes a favorable determination as described in Section 5.2(b), the
Stockholders shall treat the Integrated Transaction as a Reorganization (as such
terms are defined in Section 5.2) and file all Tax Returns and reports
consistently therewith. If the Second Merger is consummated as described in
Section 5.2(a) and the Investor is unable to make a favorable determination as
described in Section 5.2(b), the Stockholders may nevertheless treat the
Integrated Transaction as a Reorganization.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.

 

4.1. Making of Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the transactions
contemplated hereby, the Investor hereby makes the representations and
warranties to the Company contained in this Section 4.

 

4.2. Organization of Investor. The Investor is a corporation duly organized,
validly existing and in good standing under the laws of Massachusetts with full
corporate power to own or lease its properties and to conduct its business in
the manner and in the places where such properties are owned or leased or such
business is conducted by it.

 

4.3. Authority of Investor. The Investor has full right, authority and power to
enter into this Master Agreement and each agreement, document and instrument to
be executed and delivered by the Investor pursuant to this Agreement and to
carry out the transactions contemplated hereby. The execution, delivery and
performance by the Investor of this Agreement and each such other agreement,
document and instrument have been duly authorized by all necessary corporate
action of the Investor and no other action on the part of the Investor is
required in connection therewith. This Agreement and each other agreement,
document and instrument executed and delivered by Investor pursuant to this
Agreement constitute valid and binding obligations of the Investor enforceable
in accordance with their terms. The execution, delivery and performance by the
Investor of this Agreement and each such agreement, document and instrument:

 

(i) does not and will not violate any provision of the Articles of Organization
or by-laws of the Investor;

 

(ii) does not and will not violate any laws of the United States or of any state
or any other jurisdiction applicable to the Investor or require the Investor to

 

15



--------------------------------------------------------------------------------

obtain any approval, consent or waiver of, or make any filing with, any person
or entity (governmental or otherwise) which has not been obtained or made; and

 

(iii) does not and will not result in a breach of, constitute a default under,
accelerate any obligation under, or give rise to a right of termination of any
indenture, loan or credit agreement, or other agreement mortgage, lease, permit,
order, judgment or decree to which the Investor is a party and which is material
to the business and financial condition of the Investor.

 

4.4. Finder’s Fee. Except as set forth on Section 4.4 of the Disclosure
Schedule, the Investor has not incurred or become liable for any broker’s
commission or finder’s fee relating to or in connection with the transactions
contemplated by this Agreement.

 

SECTION 5. COVENANTS OF THE INVESTOR

 

5.1. Indication of Interest. On or about June 30, 2004, the Investor hereby
agrees to make a good faith effort to inform the Company of the likelihood that
the Investor will exercise its option under Section 6 to consummate the Merger.
The foregoing expression of intent will not be binding on the Investor or any
other party hereto.

 

5.2. Merger of Surviving Corporation.

 

(a) In the event that the Investor consummates the merger as provided in Section
6 below (the “First Merger”), the Investor shall, unless the Stockholders’
Representative (as defined in the Stockholder Master Agreement) requests that
the Second Merger not occur, consummate a second merger (the “Second Merger”)
pursuant to which the Investor will merge the surviving corporation from the
First Merger with and into (i) the Investor, (ii) a newly-created wholly-owned
first-tier limited liability company of the Investor, or (iii) a newly-created
wholly-owned first-tier corporate subsidiary of the Investor; provided, however,
that the Investor shall not be obligated to cause the Second Merger to occur
unless the Investor determines in its sole discretion (which determination may,
but shall not be required to, depend upon the Investor receiving a favorable
opinion from its Tax counsel and the receipt of favorable valuation reports from
valuation experts) that (i) the Investor’s acquisition of the Company’s stock in
the First Merger will constitute a “qualified stock purchase” within the meaning
of IRC Section 338(d)(3) and the Treasury Regulations thereunder (a “Qualified
Stock Purchase”), and (ii) neither the Investor nor the surviving corporation
from the First Merger will incur any additional Taxes as a result of such Second
Merger. For purposes of clarification, if the Investor does not determine that
(i) the First Merger will result in the Investor making a Qualified Stock
Purchase of the Company’s stock under the facts and circumstances then existing
or as a result of any change in laws, regulations or interpretations thereof, or
for any other reason, and (ii) neither the Investor nor the surviving
corporation from the First Merger will incur any additional Taxes as a result of
such Second Merger, the Investor will not be required to consummate the Second
Merger. The Investor shall be under no obligation whatsoever to consummate the
Second Merger unless the conditions set forth in this Section 5.2(a) are
satisfied.

 

16



--------------------------------------------------------------------------------

(b) If the Second Merger is consummated as described in this Section 5.2 and the
Investor determines in good faith (which determination may depend upon the
Investor receiving a favorable opinion from its Tax counsel) that it is at least
more likely than not that the First Merger and the Second Merger constitute an
integrated transaction (the “Integrated Transaction”) that qualifies a single
reorganization under IRC Section 368(a) and the Treasury Regulations thereunder
(a “Reorganization), the Investor shall treat the Integrated Transaction as a
Reorganization and shall file all Tax Returns and reports consistently
therewith.

 

SECTION 6. CONDITIONS TO CLOSING OF THE MERGER

 

6.1. Exercise of the Option to Purchase the Company. On or before October 4,
2004, the Investor may give written notice (the “Exercise Notice”) to the
Company and the Stockholders’ Representative of its determination to exercise
its option to acquire the Company through a merger of MergerSub with and into
the Company pursuant to the Merger Agreement. Unless otherwise agreed by the
Investor, the Company and the Stockholders’ Representative, the Merger Closing
shall occur as soon as reasonably practicable after October 4, 2004.

 

6.2. Undertakings of Company upon Exercise. Upon receipt of the Exercise Notice,
the Company will use its good faith best efforts to promptly complete all
actions that may be necessary so that the Investor will be able to consummate
the merger by filing the Certificate of Merger with the Secretary of State of
the State of Delaware. This obligation includes making all filings that may be
necessary, including any Hart-Scott-Rodino filings (as defined in the Merger
Agreement) and any other filings required by any governmental authorities,
obtaining all third party consents and executing any and all other documents
that may be necessary or convenient in order to consummate the merger. In the
event the Company and the Stockholders do not deliver all of the documents
required by the Merger Agreement as conditions to closing in the 60 days
following receipt of the Exercise Notice, the Investor may (i) rescind the
Exercise Notice and terminate this Agreement, (ii) waive the conditions to
closing and consummate the Merger, or (iii) extend such 60 day period for
another 60 day period. The Company and the Stockholders’ Representative shall
provide written notice to the Investor when all of the conditions to closing of
the Merger Agreement are satisfied, whereupon the Investor shall be obligated to
deliver the Initial Merger Consideration (as defined in the Merger Agreement)
and consummate the Merger within five (5) Business Days.

 

6.3. Release from Escrow. The Merger Documents deposited in escrow with the
Investor pursuant to Section 1.3 shall be released from such escrow upon the
Investor’s delivery of the Initial Merger Consideration. The Investor shall
deliver the Initial Merger Consideration in the time period required by Section
6.2, but may, in its sole discretion, deliver the Initial Merger Consideration
at any time, regardless of whether the closing conditions have been satisfied.
The Investor may deliver the Initial Merger Consideration directly to the
Stockholders or may irrevocably deposit such amount with a third party paying
agent for delivery to the Stockholders. Upon delivery of the Initial Merger
Consideration to the Stockholders, or to the paying agent for the benefit of the
Stockholders, the Investor will no longer be required to hold the Merger
Documents in escrow and the Investor may at a date of its choosing file the
Merger Certificate with the Secretary of State of the State of Delaware in order
to consummate the merger.

 

17



--------------------------------------------------------------------------------

6.4. Effect of Termination. All obligations of the parties hereunder shall cease
upon any termination of the Merger Agreement; provided, however, that (i) the
provisions of this Section 6, Section 8.1, Section 8.10 Section 8.11 and 8.12
hereof shall survive any termination of this Agreement; (ii) nothing herein
shall relieve any party from any liability for a material error or omission in
any of its representations or warranties contained herein or a material failure
to comply with any of its covenants, conditions or agreements contained herein.
Upon termination of the Merger Agreement, the Investor shall cause all of the
Merger Documents to be destroyed, or shall return the Merger Documents to the
appropriate party who has signed such document, which party will then destroy
said documents.

 

SECTION 7. INDEMNIFICATION.

 

[Intentionally Deleted]

 

SECTION 8. MISCELLANEOUS.

 

8.1. Fees and Expenses. The Company on the one hand and the Investor on the
other hand will each bear its own expenses in connection with the negotiation
and the consummation of this Master Agreement, the Note Purchase Agreement and
the Stock Purchase Agreement; provided, however, that any fees or expenses
payable to SG Cowen shall be paid by the Stockholders, with no right of
contribution from the Company. The payment of fees and expenses under the Merger
Agreement shall be as set forth in such agreement.

 

8.2. Governing Law. Except where the law of and their jurisdiction is
specifically specified, this Agreement shall be construed under and governed by
the internal laws of the State of Delaware without regard to its conflict of
laws provisions.

 

8.3. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered or sent by facsimile transmission, upon receipt, or if sent by
registered or certified mail, upon the sooner of the date on which receipt is
acknowledged or the expiration of three days after deposit in United States post
office facilities properly addressed with postage prepaid. All notices to a
party will be sent to the addresses set forth below or to such other address or
person as such party may designate by notice to each other party hereunder:

 

TO INVESTOR:

   ZOLL Medical Corporation           269 Mill Road           Chelmsford, MA
01824           Fax: (978) 421-0026           Attn: Chief Executive Officer     

With a copy to:

   Goodwin Procter LLP           Exchange Place           Boston, MA 02109     
     Fax: (617) 523-1231           Attn: Raymond C. Zemlin, P.C.     

 

18



--------------------------------------------------------------------------------

TO COMPANY:

   Revivant Corporation           775 Palomar Avenue           Sunnyvale, CA
94085           Attn: Chief Executive Officer     

With a copy to:

   Venture Law Group           2775 Sand Hill Road           Menlo Park, CA
94025           Fax: (650) 233-8386           Attn: Mark B. Weeks, Esq.     

 

Any notice given hereunder may be given on behalf of any party by his counsel or
other authorized representatives.

 

8.4. Entire Agreement. This Agreement, including the Schedules and Exhibits
referred to herein and the other writings specifically identified herein or
contemplated hereby, is complete, reflects the entire agreement of the parties
with respect to its subject matter, and supersedes all previous written or oral
negotiations, commitments and writings. No promises, representations,
understandings, warranties and agreements have been made by any of the parties
hereto except as referred to herein or in such Schedules and Exhibits or in such
other writings; and all inducements to the making of this Agreement relied upon
by either party hereto have been expressed herein or in such Schedules or
Exhibits or in such other writings.

 

8.5. Assignability; Binding Effect. This Agreement shall only be assignable by
Investor to a corporation or partnership controlling, controlled by or under
common control with Investor upon written notice to the Company. This Agreement
may not be assigned by the Company without the prior written consent of
Investor. This Agreement shall be binding upon and enforceable by, and shall
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.

 

8.6. Captions and Gender. The captions in this Agreement are for convenience
only and shall not affect the construction or interpretation of any term or
provision hereof. The use in this Agreement of the masculine pronoun in
reference to a party hereto shall be deemed to include the feminine or neuter,
as the context may require.

 

8.7. Execution in Counterparts. For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

 

8.8. Amendments. This Agreement may not be amended or modified, nor may
compliance with any condition or covenant set forth herein be waived, except by
a writing duly and validly executed by the Company, the Investor and MergerSub,
or in the case of a waiver, the party waiving compliance.

 

8.9. Publicity and Disclosures. Except as required by law, or the rules and
regulations of the Securities and Exchange Commission or the applicable NASDAQ
listing requirements, no press releases or public disclosure, either written or
oral, of the transactions

 

19



--------------------------------------------------------------------------------

contemplated by this Agreement, shall be made by a party to this Agreement
without the prior knowledge and written consent of Investor and the Company.

 

8.10. Dispute Resolution.

 

(a) All disputes, claims, or controversies arising out of or relating to this
Master Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby that are not resolved by mutual
agreement shall be resolved by J.A.M.S./Endispute, Inc. before a single
arbitrator in Chicago, Illinois. Such arbitration shall be conducted in
accordance with the rules and regulations promulgated by J.A.M.S./Endispute,
Inc. unless specifically modified herein. In the event J.A.M.S./Endispute, Inc.
is unavailable, the arbitration shall be conducted before an arbitrator that is
mutually agreeable to the parties and, in such event, all references to
J.A.M.S./Endispute herein shall apply to the arbitrator chosen by the parties.
The arbitrator hearing any dispute under this Section 8.10 shall be selected
within 20 business days of written notice of the intent to arbitrate a dispute.

 

The parties shall have the right to discovery in accordance with California Code
of Civil Procedure Section 1283.05. The parties covenant and agree that they
will participate in the arbitration in good faith and that they will share
equally its costs, except as otherwise provided herein. Any party refusing to
comply with an order of the arbitrators shall be liable for costs and expenses,
including attorneys’ fees, incurred by the other party in enforcing the award.
This Section 8.10 applies equally to requests for temporary, preliminary or
permanent injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without prior arbitration for
the limited purpose of avoiding immediate and irreparable harm. The provisions
of this Section 8.10 shall be enforceable in any court of competent
jurisdiction.

 

The parties shall bear their own attorneys’ fees, costs and expenses in
connection with the arbitration; provided, however, that the prevailing party
shall be entitled to, and the arbitrator shall award to the prevailing party,
its attorneys fees, costs and expenses in the event such party completely
prevails or prevails in all material respects in the arbitration.

 

(b) Each of the parties hereto irrevocably and unconditionally consents to the
exclusive jurisdiction of J.A.M.S./Endispute, Inc. to resolve all disputes,
claims or controversies arising out of or relating to this Agreement or any
other agreement executed and delivered pursuant to this Agreement or the
negotiation, validity or performance hereof and thereof or the transactions
contemplated hereby and thereby and further consents to the jurisdiction of the
courts of Illinois for the purposes of enforcing the arbitration provisions of
Section 8.10(a) of this Agreement. Each party further irrevocably waives any
objection to proceeding before J.A.M.S./Endispute, Inc. based upon lack of
personal jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before J.A.M.S./Endispute, Inc. has been brought in an inconvenient
forum. Each of the parties hereto hereby consents to service of process by
registered mail at the address to which notices are to be given. Each of the
parties hereto agrees that its or his submission to jurisdiction and its or his
consent to service of process by mail is made for the express benefit of the
other parties hereto.

 

20



--------------------------------------------------------------------------------

8.11. Specific Performance. The parties agree that it would be difficult to
measure damages which might result from a breach of this Agreement by the
Company or the Stockholders and that money damages would be an inadequate remedy
for such a breach. Accordingly, if there is a breach or proposed breach of any
provision of this Agreement by the Company or the Stockholders, and the Investor
does not elect to terminate under Section 6, the Investor shall be entitled, in
addition to any other remedies which it may have, to an injunction or other
appropriate equitable relief to restrain such breach without having to show or
prove actual damage to the Investor.

 

8.12. Survival. Each of the representations and warranties herein or in any
schedule, exhibit, certificate or financial statement delivered by any party to
the other party incident to the transactions contemplated hereby are material,
shall be deemed to have been relied upon by the other party and shall survive
for a period ending on the earlier of (i) one year following the Merger Closing
and (ii) six months following the termination of the Merger Agreement pursuant
to its terms, regardless of any investigation and shall not merge in the
performance of any obligation by any party hereto. Notwithstanding the
foregoing, claims based on fraud or intentional misrepresentation shall survive
Closing and shall not merge in the performance of any obligation by any party
hereto.

 

8.13. Reportable Transactions. Notwithstanding anything herein or any other
express or implied agreement, arrangement or understanding to the contrary, the
parties acknowledge and agree that (i) any obligations of confidentiality
contained herein and therein do not apply and have not applied from the
commencement of discussions between the parties to the Tax treatment and Tax
structure of the transactions contemplated by this Master Agreement (and any
related transactions or agreements) and (ii) each party to this Master Agreement
(and each of its employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the Tax treatment and Tax
structure of the transactions contemplated by this Master Agreement and all
materials of any kind (including opinions or other Tax analyses) that are
provided to it relating to such Tax treatment and Tax structure. This
authorization to disclose the Tax treatment and Tax structure is limited to the
extent that confidentiality is required to comply with any applicable securities
laws.

 

*remainder of page has intentionally been left blank*

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Master Agreement to be
executed as of the date set forth above by their duly authorized
representatives.

 

ZOLL MEDICAL CORPORATION:

By:

  /s/    RICHARD A. PACKER        

Title:

  Chief Executive Officer and President

REV ACQUISITION CORPORATION

By:

  /s/    RICHARD A. PACKER        

Title:

  President

REVIVANT CORPORATION:

By:

  /s/    KENNETH LUDLUM        

Title:

  President and Chief Executive Officer

 

22